Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion seeking summary judgment dismissing the complaint. Plaintiff was injured when she slipped and fell in her employer’s parking lot. Even assuming, arguendo, that there is an issue of fact whether defendant had a contract with plaintiff’s employer to plow and sand the parking lot, we conclude that defendant would owe no duty to plaintiff by virtue of that contract. Defendant established its entitlement to judgment as a matter of law by demonstrating that it “did not assume a duty to exercise reasonable care to prevent foreseeable harm to the injured plaintiff * * * Its limited contractual undertaking was not a comprehensive and exclusive prop*946erty maintenance obligation intended to displace the employer’s duty as a landowner to safely maintain the property” (Pavlovich v Wade Assocs., 274 AD2d 382, 382-383, lv denied 95 NY2d 767; see, Murphy v Ogletree, 266 AD2d 860, 860-861; cf., Palka v Servicemaster Mgt. Servs. Corp., 83 NY2d 579, 589-590). Plaintiff failed to raise a triable issue of fact (see, Murphy v Ogletree, supra, at 860-861). (Appeal from Order of Supreme Court, Erie County, Gorski, J. — Summary Judgment.) Present — Wisner, J. P., Hurlbutt, Scudder and Kehoe, JJ.